ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 30 July 2021 has been entered and considered. Claims 1, 3, 5, 8, and 10-11 have been amended. Claim 10 is further amended by way of Examiner’s Amendment below. Claims 1, 3, and 5-17, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Sang Yoon Kang (Reg. No. 75,762), on 7 September 2021.
The application has been amended as follows: 


an image decoding step of decoding an image by performing a variable length decoding step, an inverse quantization step, an inverse transform step, and an adding step on image data; and 
an object region detection step of obtaining object region information by at least one of motion vector information and prediction error information of a macroblock or a sub-block constituting the macroblock when data size information for the macroblock included in the image data satisfies a predetermined criterion, 
wherein the object region detection step comprises: 
a first determination step including extracting the data size information indicating a size of data included in the macroblock from image data existing before the variable length decoding step is performed, and determining whether the size of data included in the macroblock is greater than [[a]] the predetermined criterion; and 
a second determination step of detecting an object region based on the at least one image decoding parameter extracted in the image decoding step only for the macroblock having the size of data, which is determined as to be greater than the predetermined criterion in the first determination step, 
wherein the second determination step comprises detecting the object region based on the at least one image decoding parameter, which includes the motion vector information of each sub- block of a plurality of sub-blocks included in the macroblock.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 10, and 11 recites, in some variation: decoding an image by performing a variable length decoding step, an inverse quantization step, an inverse transform step, and an adding step on image data; and an object region detection step of obtaining object region information of the image based on the image data, wherein the object region detection step comprises: a first determination step including extracting the data size information indicating a size of data included in the macroblock from image data existing before the variable length decoding step is performed, and determining whether the size of data included in the macroblock is greater than a predetermined criterion; and a second determination step of detecting an object region based on the at least one image decoding parameter extracted in the image decoding step only for the macroblock having the size of data, which is determined as to be greater than the predetermined criterion in the first determination step, wherein the second determination step comprises detecting the object region based on the at least one image decoding parameter, which includes motion vector information of each sub- block of a plurality of sub-blocks included in the macroblock. The cited art of record does not teach or suggest such a combination of features. 
Nishi is directed to a decoder in which foreground is distinguished from background. Nishi discloses decoding an image by performing entropy (variable-length) decoding, inverse quantization, inverse frequency transform, and adding the predicted image to the difference value. Nishi further discloses that foreground regions are distinguished from background regions using motion vectors which are decoded from the transmitted bitstream. 
However, Nishi does not teach or suggest that the object region detection is also based on data size information for a macroblock included in the image data or that the objection region 
Poppe, like Nishi, is directed to detecting moving objects in the H.264 compressed video domain. In particular, Poppe discloses extracting the data size (in bits) contained within each macroblock MB from an encoded bitstream, comparing the MB size with a threshold, and determining the MBs having a size larger than the threshold to be foreground FB MBs.
However, even if combined with Nishi, Poppe would fail to teach or suggest that the second determination step is performed only for the macroblock having the size of data, which is determined as to be greater than the predetermined criterion in the first determination step, as required by the independent claims. At best, the combination of references would yield an object detection step based on both macroblock data size and motion vector size, rather than the claimed ordered conditions. Nishi and Poppe also fails to teach or suggest that the second determination step comprises detecting the object region based on the at least one image decoding parameter, which includes motion vector information of each sub- block of a plurality of sub-blocks included in the macroblock, as recited in the independent claims.

	However, Applicants’ arguments on pages 7-10 of the Amendment regarding Park are found persuasive. Thus, even if combined with Nishi and Poppe, Park would not teach the claimed first and second determination steps. Schonfield (U.S. Patent No. 7,095,789) contemplates object tracking using sub-block motion vectors, but does not cure the deficiencies noted above and on pages 7-10 of the Amendment. 
	Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 10, and 11, these claims are allowed. Claims 3, 5-9, and 12-13 are allowed by virtue of their dependency on claim 1. Claims 14-15 are allowed by virtue of their dependency on claim 10. Claims 16-17 are allowed by virtue of their dependency on claim 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M CONNER/Primary Examiner, Art Unit 2663